DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 10, 2021 has been entered.

Claim Objections
Claims 1, 6, 9, and 32-35 are objected to because of the following informalities:
Claim 1 recites the limitation “the porous bag” in line 5.  It appears the claim should recite “the folded and sealed porous bag” in order to maintain consistency with “a folded and sealed porous bag” recited in Claim 1, line 5.
Claim 1 recites the limitation “the elongate rigid strip” in line 10.  It appears the claim should recite “the single
Claim 6 recites the limitation “the one elongate rigid strip” in lines 1-2.  It appears the claim should recite “the single elongate rigid strip” in order to maintain consistency with “a single elongate rigid strip” recited in Claim 1, line 8.
Claim 9 recites the limitation “the one elongate rigid strip” in line 4.  It appears the claim should recite “the single elongate rigid strip” in order to maintain consistency with “a single elongate rigid strip” recited in Claim 1, line 8.
Claim 32 recites the limitation “the elongate rigid strip” in line 10.  It appears the claim should recite “the single elongate rigid strip” in order to maintain consistency with “a single elongate rigid strip” recited in Claim 32, line 8.
Claim 32 recites the limitation “the one elongate rigid strip” in lines 11-12.  It appears the claim should recite “the single elongate rigid strip” in order to maintain consistency with “a single elongate rigid strip” recited in Claim 32, line 8.
Claim 32 recites the limitation “the elongate rigid strip” in lines 13-14.  It appears the claim should recite “the single elongate rigid strip” in order to maintain consistency with “a single elongate rigid strip” recited in Claim 32, line 8.
Claim 32 recites the limitation “the elongate rigid strip” in lines 15-16.  It appears the claim should recite “the single elongate rigid strip” in order to maintain consistency with “a single elongate rigid strip” recited in Claim 32, line 8.
Claim 33 recites the limitation “the one elongate rigid strip” in line 2.  It appears the claim should recite “the single
Claim 34 recites the limitation “the one elongate rigid strip” in line 2.  It appears the claim should recite “the single elongate rigid strip” in order to maintain consistency with “a single elongate rigid strip” recited in Claim 32, line 8.
Claim 35 recites the limitation “the elongate rigid strip” in lines 1-2.  It appears the claim should recite “the single elongate rigid strip” in order to maintain consistency with “a single elongate rigid strip” recited in Claim 32, line 8.
Claim 35 recites the limitation “the elongate rigid strip” in line 2.  It appears the claim should recite “the single elongate rigid strip” in order to maintain consistency with “a single elongate rigid strip” recited in Claim 32, line 8.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6, 9, 12-14, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a first upper end” in lines 8-9.  It is unclear if this first upper end is associated with a different structure than “an upper end” recited in Claim 1, lines 1-2 or if these upper ends are associated with the same structure.
Claim 1 recites the limitation “a second lower end” in line 9.  It is unclear if this second lower end is associated with a different structure than “a lower end” recited in Claim 1, line 2 or if these lower ends are associated with the same structure.
Claim 35 recites the limitation “the upper end of the elongate rigid strip” in lines 1-2.  There is insufficient antecedent basis for the elongate rigid strip to have an upper end.  There is only antecedent basis for the elongate rigid strip to have a first end as recited in Claim 32, line 8.
Claim 35 recites the limitation “the lower end of the elongate rigid strip” in line 2.  There is insufficient antecedent basis for the elongate strip to have a lower end.  There is only antecedent basis for the elongate rigid strip to have a second end as recited in Claim 32, lines 8-9.
Clarification is required.
Claims 6, 9, and 12-14 are rejected as being dependent on a rejected base claim.

Response to Arguments
Examiner notes that the previous rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Examiner also notes that new rejections to 35 USC 112(b) have been made in view of the amendments.
Applicant’s arguments filed December 10, 2021, with respect to the rejection(s) of Claims 1, 6, 9, 12-14, and 32-35 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection to 35 USC 103(a) has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the rejections to 35 USC 112(b), which were necessitated by amendment.

Allowable Subject Matter
Claims 32-34 are allowed.
Claims 1, 6, 9, 12-14, and 35 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding Claims 1 and 32, the closest prior art of record, Davis US 4,828,850, does not disclose or reasonably suggest an infusion package comprising a single elongate rigid strip extending longitudinally from a first upper end to a second lower end located entirely inside an elongate cavity of the infusion package such that the single elongate rigid strip is retained within the permeable membrane.  Rather, Davis discloses more than one rigid strip, i.e. reference signs 15a, 15b, and 15c, housed within the permeable membrane.  Additionally, Davis does not disclose the sealing of the upper end to be associated with sealing the upper end of the permeable membrane on itself.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792